Citation Nr: 0636129	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  03-02 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
right knee injury.

2.  Entitlement to service connection for the residuals of a 
left ankle injury.

3.  Entitlement to service connection for pes planus (flat 
feet).

4.  Entitlement to service connection for tinea pedis 
(Athlete's foot).

5.  Entitlement to a disability rating in excess of 20 
percent for the residuals of thrombophlebitis of the left 
leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to July 
1981.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied service connection for the 
residuals of a right knee injury, the residuals of a left 
ankle injury, pes planus, and tinea pedis. 

The Board remanded the matter in July 2004 for the purpose of 
obtaining additional evidence.  The matter was returned to 
the Board in July 2006 for final appellate consideration.

The veteran was provided a personal hearing before a RO 
Decision Review Officer (DRO) in September 2002.  The veteran 
also testified before the undersigned in Washington, D.C., in 
December 2003.  Transcripts of the hearings are associated 
with the claims file.

The issue of entitlement to a disability rating in excess of 
20 percent for the residuals of thrombophlebitis of the left 
leg is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence fails to establish that 
the veteran has a right knee disability (degenerative joint 
disease and/or internal derangement) that is due to an in-
service injury.

2.  A disability of the left ankle (sinus tarsitis) is 
unrelated to an injury or event during service.

3.  Bilateral pes planus was noted at service entrance.

4.  The evidence of record clearly and unmistakably 
establishes that the veteran's pre-existing bilateral pes 
planus was not aggravated beyond its normal progression by 
his active military service.

5.  Tinea pedis is not currently shown.


CONCLUSIONS OF LAW

1.  Right knee disability (degenerative joint disease and/or 
internal derangement) was not incurred or aggravated in 
service and may not be presumed to have been incurred 
therein. 38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2006).

2.  Left ankle disability (sinus tarsitis) was not incurred 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).

3.  Bilateral pes planus preexisted active service and was 
not aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306(a) 
(2006).

4.  Tinea pedis was not incurred or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in April 2001.  
The RO notice informed the veteran that he could provide 
evidence to support his claims or location of such evidence 
and requested that he provide any evidence in his possession.  
The notice letter notified the veteran that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency.  He was advised that it was his responsibility to 
either send records pertinent to his claim, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.   This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date.  As the 
Board concludes below that the preponderance is against the 
veteran's claims and no disability rating or effective date 
will be assigned, there is no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

In the present case, there are VA and private treatment 
records of file.  A decision from the Social Security 
Administration (SSA), and the records considered by the SSA 
in making its decision, are of record.  The veteran was 
afforded VA examinations in December 2000 and February 2006.  
In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

Finally, a review of the record shows that additional medical 
evidence (a July 2006 VA treatment report) has been received 
since the RO last considered the issues on appeal.  When the 
agency of original jurisdiction receives evidence relevant to 
a claim properly before it that is not duplicative of 
evidence already discussed in the SSOC, it must prepare an 
SSOC reviewing that evidence.  38 C.F.R. § 19.31(b)(1) 
(2006).  However, a generation of an SSOC is only required 
when the received evidence is pertinent to the issues on 
appeal.  In this case, the evidence received contained no 
findings with regard to the issues currently being considered 
by the Board.  The preparation of an SSOC was therefore not 
necessary.

Service Connection

Service connection is warranted when the evidence shows that 
a current disability resulted from an injury or disease 
incurred or aggravated in active military service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§  3.303, 3.304.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of the disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
See also Hickson v. West, 13 Vet. App. 247 (1999).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case. When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant. By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim. It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2006).

Right knee

Service medical records show that the veteran sustained an 
injury to his right knee in May 1981.  He reported that he 
had injured his knee playing basketball three weeks earlier, 
and that he had been experiencing pain since that time.  The 
impression was soft tissue injury with inflammatory process.  
Motrin was administered.  There are no other findings 
pertaining to complaints of a right knee disability.  Indeed, 
the record shows that the veteran resumed playing basketball 
as early as June 1981.

Post-service medical evidence is for the most part absent any 
findings of complaints or treatment for right knee 
disability.  Significantly, when he was examined by VA in 
December 2000, the veteran complained of pain, weakness, 
stiffness, swelling and recurrent subluxation of the right 
knee.  He intimated that he had been experiencing these 
problems since his in-service injury.  A physical examination 
was conducted, which included X-rays that showed minimal 
degenerative changes.  The diagnosis was status post right 
knee injury with degenerative (minimal) changes.

The veteran was afforded a second VA examination in February 
2006.  He reported that he had suffered a twisting injury to 
his right knee while playing basketball.  He stated that he 
was able to complete the game, but that he woke up the next 
morning with significant swelling.  He said he had been 
experiencing persistent right knee pain since his in-service 
injury.  X-rays revealed no significant arthritic changes in 
the right knee.  There was a small effusion, however, on the 
soft tissue views.  An MRI of the knee was essentially 
normal.  Based on these findings and after reviewing the 
claims file, the examiner opined that it was "less likely as 
not" that the veteran's current right knee disability 
(internal derangement) was related to military service.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

Here, the Board affords much greater weight to the opinion 
contained in the February 2006 examination report.  The 
examiner provided a conclusive finding on the question of 
whether there was a correlation between the veteran's active 
service and his current right knee disability.  He clearly 
stated that there was no relationship.  This finding was 
based on a review of the veteran's claims file and physical 
examination, which included X-ray studies and an MRI scan.  
By contrast, the findings made in the December 2000 
examination report, which related the veteran's right knee 
disability to his in-service injury, did not include an MRI 
scan.  There was also no indication as to whether the 
veteran's claims file was reviewed.  The preponderance of the 
evidence therefore weighs against the veteran's claim for 
service connection.

Left ankle

Service medical records reveal that the veteran twisted his 
ankle in January 1981 when he stepped into a hole.  The 
diagnosis was sprained ankle.  In June 1981, the veteran was 
seen in June 1981 for complaints of left leg pain.  He 
indicated that he had twisted his leg three days earlier 
while playing basketball.  The diagnosis was soft tissue 
trauma.

Post-service medical evidence includes VA and non-VA records 
showing treatment for complaints of foot pain.  
Significantly, an April 1998 X-ray report received from Grady 
Health Systems showed that the veteran had bilateral hallux 
valgus deformities and bunion formation.  A May 1998 
treatment report from that facility discussed the veteran's 
complaints of right foot pain, which was diagnosed as a right 
foot bunion.  Findings pertaining to the veteran's bunion 
deformity are also made in treatment records received from 
the Dublin VA Medical Center (VAMC).  None of those records, 
however, contain any findings pertaining to complaints, 
treatment, or diagnosis of a left ankle disability.

When he was examined in December 2000, the veteran complained 
of chronic left ankle and leg pain.  Range of motion testing 
of the ankles was normal.  X-rays of the left ankle was 
negative.  Based on the veteran's subjective complaints and 
the essentially negative objective findings, the diagnosis 
was left ankle strain.

When he was examined in February 2006, the veteran stated 
that he experienced pain and swelling in both ankles.  He 
indicated that he also experienced limitation of motion of 
the left ankle.  The examiner noted that the veteran had 
recently suffered a cerebrovascular accident.  A physical 
examination showed that the veteran had a significantly 
decreased range of motion in both ankles.  X-rays of the 
ankles showed no significant abnormalities.  The diagnosis, 
in pertinent part, was sinus tarsitis of the left ankle.  In 
this regard, the examiner opined that the veteran's left 
ankle condition was as least likely as not related to his pes 
planus and was not related to his 1981 in-service injury.  
This finding firmly supports the Board's conclusion that 
service connection for the residuals of a left ankle 
disability is not warranted.  

Pes planus

For purposes of 38 U.S.C.A. §§ 1110 and 1131, every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

The plain language of this statute provides that the 
presumption of soundness is rebutted only if clear and 
unmistakable evidence establishes both that (1) the condition 
existed prior to service and (2) the condition was not 
aggravated by service.  A claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOGCPREC 3-2003 (July 16, 
2003); see generally Cotant v. Principi, 17 Vet. App. 116, 
124 (2003) (Court raised the question of the proper 
interpretation of sections 1111 and 1153 and the validity of 
the pertinent part of 38 C.F.R. § 3.304(b) under that 
interpretation).  

A veteran employed in the active military service for six 
months or more shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where evidence 
or medical judgment is such as to warrant a finding that 
appellant's psychiatric disorder existed before examination, 
acceptance and enrollment.  38 U.S.C.A. § 1132 (West 2002).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held in Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004) that 38 U.S.C.A. §§ 1110, 1131 
provide compensation for disability incurred during wartime 
and peacetime service and a presumption of soundness upon 
entrance into service, except as to disorders noted at that 
time, under 38 U.S.C.A. §§ 1111, 1132.  The Federal Circuit 
further held that, for peacetime service, "the presumption 
is overcome 'where evidence or medical judgment is such as to 
warrant a finding that the disease or injury existed before 
acceptance and enrollment.'"  In the case of wartime 
service, the Federal Circuit concluded that the presumption 
may be overcome only "where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service."

Effective May 4, 2005, VA amended its regulations at 
38 C.F.R. § 3.304(b) to reflect a change in the 
interpretation of the statute governing the presumption of 
sound condition.  The final rule conforms to Federal Circuit 
precedent Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), 
and applies to claims, which were pending on or filed after 
May 4, 2005.  As the veteran's case was pending as of that 
date, the amendment applies.

The Court has noted that the implementing regulation for the 
forerunner of 38 U.S.C.A. § 1111, which was VA Regulation 
1063 (1946), stated that the term "clear and unmistakable" 
means obvious or manifest.  Cotant, 17 Vet. App. at 127-128 
(Court cited the definition set forth in Paragraph D of VA 
Regulation 1063).  

The Court has further stated that the word "unmistakable" 
means that an item cannot be misinterpreted and 
misunderstood, i.e., it is undebatable.  Vanerson v. West, 12 
Vet. App. 254, 258 (1999) (citing Webster's New World 
Dictionary 1461 (3rd Coll. ed. 1988); cf. Crippen v. Brown, 9 
Vet. App. 412, 418 (1996) (stating that "clear and 
unmistakable error" means an error that is undebatable); 
Russell v. Principi, 3 Vet. App. 310 (1992) (en banc) ("The 
words 'clear and unmistakable error' are self-defining.  They 
are errors that are undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed.").  

The standard of proof for rebutting the presumption of 
soundness is not merely evidence that is cogent and 
compelling, i.e., a sufficient showing, but evidence that is 
clear and unmistakable, i.e., undebatable .... [and] the 
question is not whether the Secretary has sustained a burden 
of producing evidence, but whether the evidence as a whole, 
clearly and unmistakably demonstrates that the injury or 
disease existed prior to service.  Cotant, 17 Vet. App. at 
132, citing Vanerson v. West, 12 Vet. App. at 261.  

The law provides that, notwithstanding the provisions of 
38 U.S.C.A. § 1132, the provisions of 38 U.S.C.A. §§ 1111, 
1112, 1113 of this Chapter shall be applicable in the case of 
any veteran who served in the active military, naval, or air 
service after December 31, 1946.  38 U.S.C.A. § 1137 (West 
2002).  

If a disability is found to have preexisted service, then 
service connection may be predicated only upon a finding of 
aggravation during service.  Paulson v. Brown, 7 Vet. App. 
466, 468 (1995).  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a).  

In this regard, the Federal Circuit has held that a corollary 
to the Secretary's definition of "disability" in 38 C.F.R. 
§ 4.1 is that an increase in disability must consist of 
worsening of the enduring disability and not merely a 
temporary flare-up of symptoms associated with the condition 
causing the disability.  Davis v. Principi, 276 F.3d 1341, 
1344 (Fed. Cir. 2002).  The Federal Circuit stated: 
"[e]vidence of a temporary flare-up, without more, does not 
satisfy the level of proof required of a non-combat veteran 
to establish an increase in disability.  Davis, 276 F.3d at 
1345; see Jensen v. Brown, 19 F.3d 1413, 1416 (Fed. Cir. 
1994) (Court held that 38 U.S.C.A. § 1153 requires some 
increase in the severity of the preexisting condition 
causally related to military service).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b).

In the present case, the veteran's service entrance 
examination documents that the veteran had bilateral first 
degree pes planus at service entry.  The Board therefore 
finds that the presumption of soundness is not for 
application.  See 38 U.S.C.A. § 1111.  The question remains, 
however, as to whether there is a medical relationship 
between the veteran's current bilateral pes planus (shown on 
VA examination in December 2000 and February 2006) and 
service.  As noted above, rebuttal of the presumption of 
soundness also requires that VA establish, by clear and 
unmistakable evidence, that veteran's disability was not 
aggravated by service.  See 38 U.S.C.A. § 1111; VAOPGCPREC 3- 
2003.

In this regard, service medical records are absent any 
evidence of treatment for pes planus.  The records only show 
that the veteran was seen on numerous occasions for 
complaints related to tinea pedis (Athlete's foot).  In other 
words, there is no evidence of aggravation of the veteran's 
pes planus in service.  Nevertheless, the question of whether 
there was aggravation of the veteran's pes planus was 
specifically addressed in the February 2006 VA examination 
report.  In this regard, the examiner concluded that it was 
as least likely as not that the veteran's pes planus was 
aggravated while on active service but "not beyond the 
normal progression." (Emphasis added).  Absent any evidence 
to the contrary, the Board therefore finds that the probative 
medical opinion and conclusion clearly and unmistakably 
demonstrates that the veteran's preexisting pes planus was 
not aggravated by his active service.  Consequently, the 
presumption of soundness is rebutted in this case.  

The Board also finds that it is not necessary to address the 
issue of aggravation under the provisions of 38 U.S.C.A § 
1153 and 38 C.F.R. § 3.306(b).  These provisions do not have 
an effect on this case because the Board has already 
determined under 38 U.S.C.A. § 1111 that the evidence clearly 
and unmistakably demonstrates that the veteran's pes planus 
was not aggravated by active service.  VAOGCPREC 3-2003.

In addition to the medical record, the Board has considered 
the veteran's assertions in adjudicating the claim for 
service connection for bilateral pes planus on appeal.  The 
Board does not doubt the sincerity of the veteran's beliefs 
that his current symptoms of bilateral pes planus are 
medically related to his military service.  However, the 
veteran cannot establish his claim on the basis of his 
assertions, alone. The claim on appeal turns on medical 
matters, and, as a layperson without appropriate medical 
training and expertise, the veteran simply is not competent 
to render a probative (i.e., persuasive) opinion on such a 
matter.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layman is generally not capable of opining on matters 
requiring medical knowledge).  For these reasons, the 
veteran's own assertions as to the etiology of his condition 
have no probative value.

Tinea pedis

Here, the veteran has failed to submit any competent medical 
evidence demonstrating a current diagnosis of tinea pedis 
(Athlete's foot).  A service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  The mere fact that 
the veteran suffered from tinea pedis in service, and that he 
states that he currently suffers from tinea pedis is 
insufficient to establish a claim of service connection.  
Indeed, the reports of the December 2000 and February 2006 VA 
examinations both indicated that there was no clinical 
evidence to suggest active tinea pedis.  The Board 
acknowledges the fact that the veteran claims to actively 
treat his tinea pedis, and that the February 2006 examination 
report explained that the lack of evidence of current tinea 
pedis may be due to this treatment.  However, the examiner 
also indicated that he could not render a diagnosis of tinea 
pedis without some clinical evidence of the condition.

Finally, although the veteran has expressed his own opinion 
that he currently suffers from a tinea pedis in service, the 
Court has held that laypersons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims of service connection for the residuals of a right 
knee injury, residuals of a left ankle injury, pes planus, 
and tinea pedis and that, therefore, the provisions of 
§ 5107(b) are not applicable.


ORDER

Entitlement to service connection for the residuals of a 
right knee injury is denied.

Entitlement to service connection for the residuals of a left 
ankle injury is denied.

Entitlement to service connection for pes planus is denied.

Entitlement to service connection for tinea pedis is denied.


REMAND

In July 2004, the Board issued a decision that granted 
service connection for a blood clot disorder.  The RO 
effectuated this decision in an August 2005 rating decision 
and assigned a disability rating of 20 percent, effective 
from December 23, 1999.  The veteran submitted a statement in 
February 2006 wherein he expressed his disagreement with the 
assigned rating.  The Board construes this statement as a 
notice of disagreement.  Manlincon v. West, 12 Vet. App. 238 
(1999).



Accordingly, the case is REMANDED for the following action:

The RO should send the veteran a statement 
of the case which contains all pertinent 
laws and regulations as to the issue of 
entitlement to an initial disability 
evaluation in excess of 20 percent for the 
residuals of thrombophlebitis of the left 
leg.  If the veteran perfects his appeal 
by submitting a timely and adequate 
substantive appeal, then the RO should 
return the claim to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


